                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

    Case No. 18-cv-02091-JLK

    JESSICA KAUFMANN,

          Plaintiff,

    v.

    JOE IRVIN, dba Petra Environmental Systems, Inc.,

          Defendant.


               OPINION AND ORDER GRANTING MOTION TO DISMISS
                     AMENDED COUNTERCLAIM (ECF NO. 22)

    Kane, J.

         This case involves the stormy failure of an adulterous relationship. Plaintiff Jessica

Kaufmann alleges that, after she terminated her relationship with Defendant Joe Irvin, Mr.

Irvin threatened her and badmouthed her in their industry. She brings claims for defamation,

outrageous conduct, and intentional infliction of emotional distress.1 Defendant Irvin alleges

that he, not Ms. Kaufmann, terminated their relationship because he chose to remain with his

wife and that Ms. Kaufmann brought this suit in retaliation. He brings a counterclaim for

abuse of process.

         Ms. Kaufmann moves to dismiss Mr. Irvin’s abuse of process counterclaim pursuant

to Federal Rule of Civil Procedure 12(b)(6), arguing that Mr. Irvin has failed to adequately


1
 Although Ms. Kaufmann pleaded outrageous conduct and intentional infliction of emotional
distress as two separate claims, under Colorado law, these are two ways of stating the same
claim. English v. Griffith, 99 P.3d 90, 93 (Colo. App. 2004); see also Coors Brewing Co. v.
Floyd, 978 P.2d 663, 665-66 (Colo. 1999) (analyzing claim for “intentional infliction of
emotional distress by outrageous conduct”).

                                                 1
plead that she has used this legal proceeding in an improper manner. See Motion to Dismiss

Amended Counterclaim, ECF No. 22. I agree, and accordingly dismiss Mr. Irvin’s

counterclaim.

       On a motion under Rule 12(b)(6), I must decide whether the factual allegations in

Defendant Irvin’s counterclaim, if true, allow the court to draw a reasonable inference that

Plaintiff Kaufmann is liable for the misconduct alleged. Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). As such, I consider the facts as

alleged by Mr. Irvin in his counterclaim, which differ substantially from Ms. Kaufmann’s

account of their relations.



                                           I. Facts

       Ms. Kaufmann and Mr. Irvin first met in 2013 while they were both working in the oil

and gas industry in North Dakota. In October 2015, they began a romantic relationship

despite the fact that Mr. Irvin was married. Mr. Irvin claims Ms. Kaufmann instigated the

relationship by approaching him at their hotel, pushing her way into his room, and confessing

that she had been in love with him for years and wanted to have a child with him. A few

months later, Ms. Kaufmann resigned from the environmental engineering firm where she

had been employed and began working at Mr. Irvin’s oil and gas consulting business, Petra

Environmental Systems, Inc.

       Mr. Irvin ended their romantic relationship in February 2017, deciding instead to

remain with his wife. Ms. Kaufmann reacted by texting and emailing him unprofessional,

offensive, and vulgar comments, including the following: “I wish you were dead”; “A crash

whatever”; “I would love to get up uninvited to your funeral pile and unload in front of

                                              2
everyone you ever cared about what a complete lying POS you truly are”; “I hate you”; “I

hate you so much and unless you’re in a pine box I could not even think about ever looking

at you or having a conversation with you”; “Did you manage to get it up to try and make up

with her?”; “You and [your wife] are soulless uneducated southern f*cks”; “I know you have

no morals and could not be a man and tell the truth no matters who’s life depends on it”; and

“You’re an ass and an idiot . . . Wow are you as stupid as your wife.” Am. Counterclaim at 9,

ECF No. 20. Upon receiving these messages, Mr. Irvin blocked Ms. Kaufmann from calling

or texting him and requested that she only contact him through email, with all

communications to be kept professional and include another Petra employee.

       Ms. Kaufmann also emailed Mr. Irvin’s wife offensive and vulgar comments, telling

his wife intimate details of their relationship and claiming that he did not love his wife

“enough” to have a child with her. Id. at 9-10.

       Additionally, Ms. Kaufmann threatened to sue Mr. Irvin numerous times for their

failed romantic relationship and continued to escalate her communications and threats. For

example, during a phone call with Mr. Irvin on April 27, 2017, Ms. Kaufmann stated “I’m

taking you down” by legal action. Id. at 10.

       In September 2017, Ms. Kaufman was terminated from Petra via correspondence

from Petra’s attorney, which noted the following incidents that precipitated her termination:

       •      Her threats to Mr. Irvin and Petra; foul and abusive language toward Mr. Irvin,
              Petra, and management; and derogatory comments made to Mr. Irvin, Petra,
              and third parties including Petra’s CPA and Petra’s customers;

       •      Her interference or attempted interference with Petra’s banking, domain name,
              and ISNetworld account; and




                                                  3
       •        Her insubordination, inability to work with others, attempts to turn other
                employees against Mr. Irvin and Petra, and refusal to complete work
                assignments.

       Ms. Kaufmann continued to send harassing emails to Mr. Irvin and his wife after she

was terminated, even after Petra’s attorney told her to stop. She likewise persisted with her

threats that she was going to bring a lawsuit against Mr. Irvin. And, on August 16, 2018, Ms.

Kaufmann filed this lawsuit, which Mr. Irvin asserts is retaliation for their failed romantic

relationship.



                                         II. Discussion

       Abuse of process requires proof of (1) an ulterior purpose in the use of judicial

proceedings; (2) willful action in the use of process that is not proper in the regular conduct

of a proceeding, i.e., use of a legal proceeding in an improper manner; and (3) damages.

Hewitt v. Rice, 154 P.3d 408, 414 (Colo. 2007). Ms. Kaufmann challenges only the second

element of Mr. Irvin’s abuse of process counterclaim, arguing that Mr. Irvin has failed to

allege facts to support a reasonable inference that she has used this legal proceeding in an

improper manner.

       Specifically, Mr. Irvin alleges that, with this suit, Ms. Kaufmann knowingly

concocted false facts and claims that have no cognizable basis and that she has included

information about the parties’ romantic relationship that is irrelevant to and outside the scope

of her claims for the purpose of causing damage to Mr. Irvin, his reputation, his business, his

wife, and his marriage. He contends that Ms. Kaufmann is improperly using the legal system

to coerce him to rekindle their romantic relationship and to achieve the ulterior purpose she

previously telegraphed—to “take down” and destroy him.


                                                4
       “An improper use of the legal process occurs when a particular procedural tool is used

in an attempt to accomplish a result which that tool, when properly used, could not provide.”

Gustafson v. Am. Family Mut. Ins. Co., 901 F. Supp. 2d 1289, 1305 (D. Colo. 2012)

(collecting Colorado cases). Usually the improper use “takes the form of coercion to obtain

collateral advantage, not properly involved in the proceeding itself, such as the surrender of

property or the payment of money, by the use of the process as a threat or a club.” Hertz v.

Luzenac Grp., 576 F.3d 1103, 1118 (10th Cir. 2009) (applying Colorado law) (quoting

W. Page Keeton et al., Prosser and Keeton on Torts § 121, at 898 (5th ed. 1984)); accord

James H. Moore & Assocs. Realty, Inc. v. Arrowhead at Vail, 892 P.2d 367, 373 (Colo.

App. 1994). (“Classic examples of the requisite improper use include the use of process to

accomplish a coercive goal which is not the intended legal purpose of the process.”).

       Examples of improper use of process include:

           • Using a temporary restraining order not as a shield for protection but as a
             sword to keep its subject from entering an area of property whose ownership
             was disputed, Trask v. Nozisko, 134 P.3d 544, 548, 554 (Colo. App. 2006);

           • Filing suit against a man’s wife to gain leverage over her husband and obtain
             money from him without a valid claim, Am. Guarantee & Liab. Ins. Co. v.
             King, 97 P.3d 161, 165, 170-71 (Colo. App. 2003);

           • Filing suit in “an inconvenient court that obviously and clearly lacked
             [personal] jurisdiction” to coerce a software owner and licensor to allow its
             licensee to sublicense the software in violation of restrictions contained in the
             license agreement, Lauren Corp. v. Century Geophysical Corp., 953 P.2d 200,
             201, 202-03 (Colo. App. 1998);

           • Filing a notice of lis pendens to stop a pending sale of property to a third party
             and coerce the owner to sell the property for a lower price, Salstrom v. Starke,
             670 P.2d 809, 810-11 (Colo. App. 1983); and

           • Using a writ of replevin to extort payment of money not owed by threatening
             to repossess leased business equipment thereby shutting down the lessee’s



                                               5
               business, Aztec Sound Corp. v. W. States Leasing Co., 510 P.2d 897, 899
               (Colo. App. 1973).

       An improper use of process “cannot be inferred simply from an improper motive;

there must be, at the least, an attempt to use the process improperly.” James H. Moore, 892

P.2d at 374. There is no liability for abuse of process if the process was used for the purpose

for which it is intended and the defendant’s ulterior purpose was simply incidental to the

proceeding’s proper purpose. Mintz v. Accident & Injury Med. Specialists, PC, 284 P.3d 62,

66 (Colo. App. 2010), aff’d on other grounds, 279 P.3d 659 (Colo. 2012). Thus, “bringing a

. . . case and carrying it to its natural end to obtain a result such an action is designed to

achieve doesn’t constitute an improper use of process, no matter the motive.” Parks v.

Edward Dale Parrish LLC, No. 17CA1257, — P.3d —, 2019 WL 470515, at *4 (Colo. App.

Feb. 7, 2019); accord Pinon Sun Condo. Ass’n, Inc. v. Atain Specialty Ins. Co.,

No. 17-cv-01595-CMA-MJW, 2019 WL 140710, at *5 (D. Colo. Jan. 9, 2019) (applying

Colorado law) (“The filing of a lawsuit . . . even a baseless or frivolous one, where the suit

. . . is followed through to its natural conclusion, is not using legal means improperly.”). “If

the action is confined to its regular and legitimate function in relation to the cause of action

stated in the complaint there is no abuse, even if the plaintiff . . . knowingly brought suit upon

an unfounded claim.”2 James H. Moore, 892 P.2d at 373 (emphasis in original).

       Ms. Kaufmann asserts that Mr. Irvin’s abuse of process counterclaim should be

dismissed because he did not plead any improper use of process. She argues that the facts

alleged by Mr. Irvin, taken as true, only establish that she brought suit with an ulterior

2
 Malicious prosecution is the cause of action that “addresses the situation where a person
knowingly initiates baseless litigation.” Parks, 2019 WL 470515, at *2 n.3 (quoting Mintz, 284
P.3d at 66).


                                                 6
purpose, but do not establish that she has used these legal proceedings in an improper

manner.

       Mr. Irvin’s factual allegations do not support a reasonable inference that Ms.

Kaufman has engaged in an improper use of this legal proceeding. As noted above,

“concocting facts and claims” does not in itself constitute an improper use of process, so long

as the proceeding is confined to its regular scope as the case is carried through to its natural

conclusion. James H. Moore, 892 P.2d at 373; accord Parks, 2019 WL 470515, at *4; Pinon

Sun, 2019 WL 140710, at *5. In order to state a claim, Mr. Irvin must allege facts sufficient

to support a reasonable inference that Ms. Kaufmann has attempted to use this legal

proceeding to accomplish some coercive purpose that is not simply incidental to the

proceeding’s proper purpose. His claims that Ms. Kaufman has improperly used this legal

proceeding—(1) to damage his reputation, business, wife, and marriage, and to “take down”

and destroy him and (2) to rekindle her romantic relationship with him—are insufficient.

       Any harm that Mr. Irvin may suffer to his reputation or to his relationship with his

wife as a result of this lawsuit is simply an incidental effect of the proceeding’s proper

purpose. Mr. Irvin argues that Ms. Kaufmann’s complaint unnecessarily publicizes

unflattering details of the parties’ illicit romantic relationship for the purpose of causing him

embarrassment and harm, but the factual allegations in Ms. Kaufmann’s complaint, however

tawdry, are appropriate, as they provide context for her claims and Mr. Irvin’s motives for

allegedly defaming her in the oil and gas industry.

       This case is analogous to numerous others in which courts found no abuse of process

where a party filed its claims with an ulterior motive but did not take any action to use the




                                                7
legal proceeding or any procedural tool improperly.3 “The fact that there is an incidental

motive or consequence of harassment or intimidation to a process that is otherwise invoked

for its normal purpose does not give rise to a cognizable claim for abuse of process.” Tatonka

Capital Corp. v. Connelly, No. 16-cv-01141-MSK-NYW, 2016 WL 9344257, at *5 (D.

Colo. Dec. 29, 2016) (report and recommendation, applying Colorado law), adopted by

minute order (Mar. 3, 2017) (ECF No. 69).

       Mr. Irvin’s argument that Ms. Kaufmann seeks to use this suit to coerce the rekindling

of the parties’ relationship, however bizarre that might be, does not persuade. Mr. Irvin’s

counterclaim contains only the bare allegation that “[Ms.] Kaufmann is improperly

manipulating the legal system and misusing it in order to coerce Irvin to rekindle the

romantic relationship,” with no additional supporting factual allegations. Am. Counterclaim

¶ 31. Mr. Irvin does not allege facts indicating that Ms. Kaufmann has made any request,

attempt, or overture toward rekindling the parties’ relationship either before or after she filed

suit. Accordingly, while Mr. Irvin has alleged facts showing that Ms. Kaufmann was upset

and angry when the parties’ relationship ended, he has not alleged facts to support a


3
 See, e.g., Active Release Techniques, LLC v. Xtomic, LLC, 413 P.3d 210, 213-14 (Colo. App.
2017) (no abuse of process where plaintiff allegedly filed suit to harass and intimidate defendant
and run it out of business); Sterenbuch v. Goss, 266 P.3d 428, 439 (Colo. App. 2011) (no abuse
of process where plaintiff allegedly filed suit to “harass, embarrass, damage, burden and
wrongfully obtain monies from defendants”); Hertz, 576 F.3d at 1117-18 (no abuse of process
where defendant allegedly filed counterclaims “to retaliate against Plaintiff, to harass and
intimidate Plaintiff, to cause Plaintiff to cease his lawful competition with Defendant, to prevent
Plaintiff from making a living, and to ruin his reputation”); Pinon Sun, 2019 WL 140710, at *7
to *8 (no abuse of process where defendant allegedly filed counterclaims to put pressure on other
parties and cause discord between plaintiff and third-party defendants); Partminer Worldwide
Inc. v. Siliconexpert Techs Inc., No. 09-cv-00586-MSK-MJW, 2010 WL 502718, at *2 to *3 (D.
Colo. 2010) (applying Colorado law) (no abuse of process where plaintiff allegedly filed suit to
“litigate [defendant] into oblivion”); Gustafson, 901 F. Supp. 2d at 1305 (no abuse of process
where plaintiff allegedly filed suit to pressure defendant into closing his competing company).


                                                8
reasonable inference that she has used or attempted to use this legal proceeding to coerce him

into resuming the relationship.4

       Mr. Irvin cites two cases in support of his argument that he has adequately pled an

improper use of process. Both cases are distinguishable from this one. In Peiker Acustic, Inc.

v. Kennedy, the defendant asserted that the plaintiffs filed suit for the ulterior purpose of

gaining leverage in a separate case, and that the plaintiffs had improperly filed the action in a

Michigan state court to inconvenience and intimidate the defendant, joining one of the

primary plaintiff’s subsidiaries as a party in order to manipulate the forum selection. No. 10-

cv-02083-ZLW-MJW, 2010 WL 4977870, at *1 to *2 (D. Colo. Dec. 2, 2010) (applying

Colorado law). Here, Mr. Irvin has not alleged that Ms. Kaufmann chose an improper venue5

or has done anything else procedurally improper in the course of filing her suit.

       Moreover, the Peiker court’s statement that “an allegation that a lawsuit is . . . ‘devoid

of factual or legal support’ can satisfy the ‘improper use’” element of an abuse of process

claim is no longer an accurate statement of law following the Colorado Supreme Court’s

decision in Boyer v. Health Grades, Inc., 359 P.3d 25 (Colo. 2015). In Boyer, the court held

that the heightened standard requiring an abuse of process claimant to show that the other

parties’ claims are “devoid of reasonable factual support or ha[ve] no cognizable basis in

4
 Mr. Irvin also argues that Ms. Kaufmann’s allegations regarding the parties’ romantic
relationship somehow violate Colorado’s “Heart Balm Statute,” C.R.S. § 13-20-202, which
abolishes causes of action for breach of promise to marry, alienation of affections, criminal
conversation, and seduction. The statute “only precludes those causes of action specifically
listed,” but a plaintiff may not “mask one of the abolished actions behind a common law label.”
Destefano v. Grabrian, 763 P.2d 275, 282 (Colo. 1988). Ms. Kaufmann’s claims for defamation,
outrageous conduct, and intentional infliction of emotional distress are not disguised claims for
seduction or one of the other abolished causes of action and thus do not violate the statute.
Mr. Irvin’s motion to dismiss for lack of personal jurisdiction was previously denied. See Order
5

Denying Mot. to Dismiss Am. Compl., ECF No. 17.


                                                9
law” does not apply in a purely private dispute, such as this one, that does not involve a

matter of public concern. In private disputes, “the filing of a baseless lawsuit is neither

necessary nor sufficient” to show an abuse of process. Pinon Sun, 2019 WL 140710, at *6.

The other case that Mr. Irvin cites in support of his arguments, Daviscourt v. Columbia State

Bank, also predates Boyer, and concludes without any specific analysis of the improper use

element that “it would be inappropriate to dismiss th[e] [abuse of process] counterclaim at

this point.” No. 05-cv-00687-WYD-BNB, 2007 WL 2889705, at *5 (D. Colo. Sept. 26,

2007) (applying Colorado law).

                                         III. Conclusion

       Mr. Irvin has not pled any improper use of process by Ms. Kaufmann. Although Ms.

Kaufmann may have ulterior motives in bringing this suit, she has requested relief consistent

with the claims she has alleged. Mr. Irvin has not pled facts showing that she has attempted

to use this proceeding to coerce relief outside the scope of her claims, other than that which

is incidental to the proceeding’s proper purpose. Accordingly, I grant Ms. Kaufmann’s

Motion (ECF No. 22) and dismiss Mr. Irvin’s counterclaim.6 The prospect of settlement and

reconciliation here does not appear likely. If Mr. Irvin ultimately prevails in this suit,

however, he may have a valid claim for malicious prosecution.



        DATED this 20th day of June, 2019.



                                                       JOHN L. KANE
                                                       SENIOR U.S. DISTRICT JUDGE

Ms. Kaufmann’s original Motion to Dismiss Counterclaim (ECF No. 19) is consequently
6

DENIED as MOOT, and the Clerk of the Court is DIRECTED to TERMINATE that Motion.

                                                10
